Citation Nr: 1122864	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 1957 to June 1964, from February 1965 to February 1966, including a period of active duty for training (ACDUTRA) from June 4, 1965 to June 18, 1965.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an August 2005 rating decision in which the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial 20 percent rating, effective March 3, 2004.  The Veteran appealed the assignment of the 20 percent evaluation.  

In October 2010, the case was remanded for additional notice and development.  It is now before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

One of the purposes of the Board's October 2010 remand was to provide the Veteran with a more recent examination.  In October 2010, the Veteran was notified that he had been scheduled for a VA examination on December 27, 2010.  He was informed that if he was unable to keep the appointment, he should notify VA as soon as possible in order to reschedule the examination.  The claims file reflects that the Veteran failed to report for the December 2010 scheduled examination.  

In a March 2011 supplemental statement of the case (SSOC), the RO informed the Veteran that he did not appear for the December 2010 examination and that without current medical evidence to show a worsening of his condition, an increased rating was denied.  

In response to the SSOC, both the Veteran and his representative asserted that the Veteran should be scheduled for another examination.  The Veteran stated he had notified VA on or about December 2, 2010, that he would be unable to attend the examination.  He stated the reason for not reporting for the examination was because he spent Christmas with his son after not having seen each other for eight years.  The Veteran added that he had told VA at that time that he would be glad to attend an examination any other time.  

In light of the fact that the Veteran has stated that he informed VA prior to the appointment that he would be unable to attend the examination, and the fact the he has shown a willingness to appear for a newly-scheduled VA examination, the Board finds the Veteran should be afforded another opportunity for a VA examination.  In this regard, the Board notes that the duty to assist is not a one-way street, and the Veteran must be prepared to cooperate with VA's efforts to provide a medical examination.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in a denial of his claim.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to scheduling the examination, the Veteran should be asked to identify any healthcare providers who may have treated him since February 2004 for his hearing impairment and to sign authorization for release of treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim for a higher rating for his bilateral hearing loss that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for this disability since February 2004.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of the above development, schedule the Veteran for a VA audiology examination in accord with Training Letter No. 10-02, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail. 

The examiner is asked to comment on the degree of severity of the Veteran's bilateral hearing loss and its effect on the Veteran's employment and activities of daily living.  In doing so, the examiner should discuss the Veteran's assertions.

The examiner should set forth all examination findings meeting the provisions of Training Letter No. 10-02, along with the rationale for any conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  VA should document its consideration of whether referral for an extraschedular rating and whether "staged" ratings, pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), are warranted.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

